Name: Commission Regulation (EEC) No 887/91 of 10 April 1991 reducing the quantities of table wine covered by approved contracts and declarations for distillation as provided for in Regulation (EEC) No 3748/90
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 4. 91 Official Journal of the European Communities No L 90/ 17 COMMISSION REGULATION (EEC) No 887/91 of 10 April 1991 reducing the quantities of table wine covered by approved contracts and declarations for distillation as provided for in Regulation (EEC) No 3748/90 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 41 ( 10) thereof, Whereas Article 3 ( 1 ) of Commission Regulation (EEC) No 2721 /88 of 31 August 1988 laying down detailed rules for voluntary distillation as provided for in Articles 38 , 41 and 42 of Regulation (EEC) No 822/87 (3), as amended by Regulation (EEC) No 2355/89 (4), provides for a mechan ­ ism enabling the total quantity of table wine which may be sent for distillation to be kept within a given limit ; Whereas information forwarded to the Commission by the Member States shows that, on expiry of the time limit laid down for the submission of delivery contracts and declarations to intervention agencies, the quantity of table wine covered by contracts and declarations exceeds that laid down in Article 1 of Commission Regulation (EEC) No 3748/90 of 19 December 1990 opening, for the 1990/91 wine year, distillation of table wine as provided for in Article 41 of Regulation (EEC) No 822/87 (*), which was considered sufficient to withdraw from the market approximately 0,036 million, hectolitres, 1,548 million hectolitres, 0,100 million hectolitres and 5,832 million hectolitres respectively in production regions 3, 4, 5 and 6 as referred to in Article 1 of Regulation (EEC) No 3748/90 ; whereas, under these circumstances, the provi ­ sion enabling distillation to be limited to the quantity provided for should be applied and the quantities in each contract and declaration should accordingly be reduced sufficiently ; Whereas Article 6 (5) of Regulation (EEC) No 2721 /88 provides that producers may not deliver less than 10 hectolitres of wine ; whereas provision should conse ­ quently be made, in cases where the reduction applicable to a contract would lead to the delivery of a quantity of less than that minimum, for the quantity which may be delivered to be 10 hectolitres ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The quantity of table wine which may be delivered for distillation as provided for in Regulation (EEC) No 3748/90 shall be equal to a percentage of the quantities in contracts or declarations submitted for approval . That percentage shall be as follows for each of the regions referred to in Article 4 (2) of Commission Regulation (EEC) No 441 /88 (6) :  Region 3 : 96,5,  Region 4 : 48,4,  Region 5 : 33,3 ,  Region 6 : 27,4. However, if the quantity resulting from the application of that percentage is less than 10 hectolitres, the quantity which may be delivered shall be 10 hectolitres . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27 . 3 . 1987, p. 1 . (2) OJ No L 353, 17. 12 . 1990, p. 23. (3) OJ No L 241 , 1 . 9 . 1988, p. 88 . (4) OJ No L 222, 1 . 8 . 1989, p. 60 . (s) OJ No L 360, 22. 12 . 1990, p. 37. (6) OJ No L 45, 18 . 2. 1988 , p. 15.